Citation Nr: 1645773	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to June 1979 and from May 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 1995 the Veteran filed a claim for service connection for hearing loss.  In an August 1995 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The Veteran did not appeal this rating decision.  Then, in March 2008 the Veteran filed a claim for an increased disability rating for bilateral hearing loss based on worsening symptoms.  In a September 2008 rating decision, the RO continued the noncompensable disability rating for bilateral hearing loss.  The Veteran did not appeal this rating decision.  Again, in November 2012 the Veteran filed a claim for an increased disability rating for bilateral hearing loss.  In a January 2013 rating decision, the RO continued the noncompensable disability rating for bilateral hearing loss.  The Veteran timely appealed this rating decision.  

In a May 2014 rating decision, the RO assigned a 10 percent disability rating for bilateral hearing loss, effective the November 27, 2012 date of claim.  As indicated below, the Veteran has not withdrawn his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal includes a paper claims file and documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 


FINDING OF FACT

The Veteran has bilateral hearing loss manifested by no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss, currently rated as 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a December 2012 letter.  Specifically, the letters advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations for the Veteran's increased rating claim in December 2012 and February 2014.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the reasons indicated in the discussion below, the most recent VA examination is adequate.  The examination report includes responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently assigned a 10 percent disabling rating for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2015).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

Relevant evidence of record consists of VA audiological examinations in December 2012 and February 2014, as well as the Veteran's statements.  The record also contains VA treatment records that do not contain audiological tests for rating purposes.

The Veteran was afforded a VA examination in December 2012.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
40
65
80
58
LEFT
50
60
80
75
66

Speech recognition was 88 percent bilaterally.  The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  Under Table VI, the Veteran's right ear is assigned Roman numeral III and the left ear is assigned Roman numeral III.  Under Table VII, if both ears are rated III, a zero percent disability rating is assigned.  

The Veteran was afforded another VA examination in February 2014.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
80
58
LEFT
50
60
85
80
69

Speech recognition was 82 percent in the right ear and 90 percent in the left ear.  The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  Under Table VI, the Veteran's right ear is assigned Roman numeral IV and the left ear is assigned Roman numeral III.  Under Table VII, a 10 percent disability rating is assigned.  

Although the Veteran argues that a higher rating is warranted, the evidence of record does not indicate that a rating higher than 10 percent is appropriate.  The most recent February 2014 audiogram demonstrates no worse than Level IV hearing acuity in the right year and Level III hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a disability rating of 10 percent under 38 U.S.C.A. § 4.85, Diagnostic Code 6100.  Thus, the audiograms of record, to include the December 2012 audiogram that had noncompensable findings, do not support the assignment of a disability rating in excess of what the RO has already awarded - a 10 percent rating, effective November 27, 2012 (the application date for an increased rating).  

The Veteran contends that he should be rated at a higher evaluation because he has difficulty hearing people with competing noise.  See December 2012 and February 2014 VA examinations.  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2015).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  38 C.F.R. § 3.321 (b)(1).

In this case, the schedular criteria are adequate.  The rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing people with background noise.  In other words, his hearing loss makes it difficult to hear at specific volumes and to discriminate speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, clearly compensate veterans based on higher degrees of decreased auditory acuity.  Moreover, the Veteran did not indicate that the hearing loss disability caused marked interference with employment.  On the December 2012 VA examination the Veteran indicated only that he had difficulty hearing people talking in background noise and on the February 2014 VA examination, he indicated that the impact was, "Just conversational.  Sometimes it is a little hard to understand conversation around me."  These statements do not reflect that the Veteran's hearing loss has significantly impaired his ability to work, i.e., beyond that indicated by the current 10 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").
In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

For the foregoing reasons, a remand for referral for extraschedular consideration is not in order.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


